Matter of Judith T. C. (2020 NY Slip Op 08022)





Matter of Judith T. C.


2020 NY Slip Op 08022


Decided on December 29, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 29, 2020

Before: Webber, J.P., Mazzarelli, Gesmer, Moulton, González, JJ. 


Docket No. VD-12849-18/19 Appeal No. 12740 Case No. 2019-4102 

[*1]In the Matter of Judith T. C., Appellant, A Person Alleged to be A Juvenile Delinquent, Presentment Agency. 


The Law Offices of Salihah R. Denman, PLLC, New York (Salihah R. Denman of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York (Jessica Miller of counsel), for presentment agency.

Appeal from order of disposition, Family Court, New York County (Carol Goldstein, J.), entered on or about April 17, 2019, which, upon appellant's admission to violating probation, revoked a prior order of disposition that had placed her on probation and instead placed her with the Administration for Children's Services' Close to Home program for a period of 12 months, unanimously dismissed, without costs, as moot.
This appeal challenging the dispositional order, but not the underlying
adjudication is moot because the placement has expired (see e.g. Matter of Geonni J.R., 160 AD3d 522 [1st Dept 2018]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 29, 2020